DETAILED ACTION
Election/Restrictions
Applicant’s election of Group II, claims 9-18, in the reply filed on 12/01/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 9 recites the lithium composite transition metal oxide includes Co and at least one of Mn and Al. Instant claim further recites doping elements including Co and Al. It is unknown how one skilled in the art would be able to distinguish between the cobalt and aluminum used in the lithium composite transition metal oxide from the cobalt and aluminum used as an additive. For the purposes of examination, the prior art will be relied upon for an express recitation of elements used as additives.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.



Claims 9-18 are rejected under 35 U.S.C. 103 as being unpatentable over Gao et al. (US 2002/0015887) in view of Yoo et al. (US 2016/0172671).
Regarding claims 9 and 13, Gao teaches layered lithium metal oxides comprising:
LiαMβAγO, where M is one or more transition metals and A is one or more dopants (abstract); and 
a TGA curve where weight loss percent is about 0.1% at 900 oC (Fig. 5).
Gao does not expressly teach the Ni and Co, and at least one of Mn or Al with Ni being 60 mol% or more.
Yoo, directed to a lithium secondary battery, teaches a lithium metal oxide “CAM1” with an overall composition LiNi0.80Co0.1Mn0.1 (para 0074).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have a lithium transition metal of the recited composition because relatively high nickel content maybe advantageous in improving battery capacity (para 0046).
Regarding claim 10, Gao teaches exemplary dopants include Zr, Mg, Al, Ti, and Ba (para 0026).
Regarding claim 11, Gao does not teaches at least one dopant is included in an amount of 1,000 ppm to 10,000 ppm. Yoo teaches dopant ranges from 500 ppm to 7,000 ppm (para 0053).
 It would have been obvious to one of ordinary skill in the art before the effective filing date to have the recited dopant ranges because a preferable concentration of the transition metal as a dopant ranges from 500 to 3,000 ppm in terms of maximizing the effect of improving low-temperature properties (para 0053).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the recited dopant concentration because a prima facie case of obviousness exists in In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Furthermore, "[ A ] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a  prima  facie case of obviousness."  In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See MPEP 2144.05.
Regarding claim 12, Gao is interpreted as having the dopant uniformly distributed. Therefore, based on a particle shape, 30 mol% or more of a total amount of the at least one doping element is contained in a core region corresponding to 50% of a radius from a center of a particle of the lithium composite transition metal oxide to a surface thereof which is located near the center will be present.
Regarding claim 14, given the low loss of weight in the TGA (Fig. 5) and that the lithium metal oxide is preferably uniformly cooled to provide homogeneity throughout the material being produced (para 0013), an amount of residual lithium by-products present in the lithium composite transition metal oxide will be 0.6 wt% or less.
Regarding claim 15, Gao teaches that the lithium metal oxide is preferably uniformly cooled to provide homogeneity throughout the material being produced (para 0013), therefore, cation disorder of Ni cations of a lithium layer in a lithium composite transition metal oxide structure is 0.5% or less.  
Regarding claims 16 and 17, Gao teaches these materials used as positive electrode materials and lithium ion secondary batteries (abstract).
Regarding claim 18, Gao is interpreted as having the dopant uniformly distributed. Therefore, based on a particle shape, 40-60 mol% or more of a total amount of the at least one .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Gunji et al. (US 10,265,466) teaches Li1.02Ni0.78Mn0.05Co0.15Ti0.01O2+α where the weight reduction rate at 1000 oC was about 5% to 6% (Table 1B).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS BARCENA whose telephone number is (571)270-5780. The examiner can normally be reached Monday-Thursday 8-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I Cano can be reached on (313)446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 


/CARLOS BARCENA/Primary Examiner, Art Unit 1723